Weaver, J.
-The controversy in this case turns upon the validity of a tax deed under which plaintiff claims title. The defendant contests the deed (1) because no notice of the sale for taxes was posted on the courthouse door as required by the statute; and (2) because, assuming the sale to have been regular and valid, there was no sufficient proof of service of notice to redeem.
i. tax sale: posting no I. The proof shows the notice of tax sale was not posted on the courthouse door, but was in fact.posted upon a bulletin board used for that purpose, and standing upon the porch of the building, just outside the (Jqqj.. There is also some question whether the notice was so posted for the full period prescribed by the statute. While the statutory directions as to tax sales are to be strictly construed, it would, we think, border upon the absurd to hold that the requirement for posting upon the “courthouse door” is not fairly and fully complied with by posting upon a bulletin board at the door. The evident design of the law is to have .the notice in a public place, easy of access, and of such notorious location that no one need be misled or mistaken as to the place where it can be seen. “On the door” does not necessarily mean on the swinging panel which fills the opening or entrance to the building. A conspicuous posting upon the building, at the side of the opening, or upon a separate *301board or panel or bulletin kept there for that purpose, is sufficient, to all reasonable intents and purposes. Moreover, this alleged defect comes clearly within the provisions of section 880 of the Code of 1873, which was in force at the date of the sale in question. That provision is to the effect that no irregularity or informality in the advertisement shall affect the legality of the sale, or the title to any real property conveyed by tax deed. Such has been our holding in a case entirely parallel in principle. Davis v. Magoun, 109 Iowa, 309. Therefore, even if we were to decide that a posting of the notice on the bulletin board is not a compliance with the statute, and though it be conceded that the notice was not posted the full prescribed period, the objection is not available to the defendant against the deed. ,
2. noxíce to re-tax sa/e °proof ■of service. II. The proof of service of notice to redeem is by affidavit, the body of which is in the following words: “J, O. O. Hoskins, being first duly sworn, deposes and on oath says that he is the lawful holder of the certificate of purchase described in the notice to re(jeem from tax sale, hereto attached, marked‘Exhibit A,’and made a part of this affidavit; that he served the same on I. B. Walker, the person in whose name the land therein described is taxed, by causing said notice to be published three times in the Stylus, a newspaper printed and published at Sioux City, in the county of Woodbury,- in the state of Iowa, and issued weekly; the first publication thereof being on the 9th day 'if December, I8§7, and the last publicátio'n on the 23d lay of December, 1897. J.-O. O. Hoskins.” It is conceded that the notice, Exhibit A, attached to the affidavit, is in printed form, with printed signature, and was evi-deritly clipped from the newspaper in which the publication was had. No other notice or proof of service as to this sale was ever filed with the treasurer. No 'objection was made to the form of the affidavit, or to the sufficiency *302of the time during which it had been on file with the treasurer. If we understand the contention of the appellant, it is that the original manuscript notice signed by the holder of the certificate must be attested by the proper affidavit, and filed in the treasurer’s office, and that attaching the printed notice or copy to the affidavit is not sufficient. No authority is cited to this effect, nor do we think any can be found. On the contrary, we have held that an affidavit which does not contain or have attached to it any notice whatever, but refers to a printed notice attached to a separate instrument, is sufficient. Smith v. Heath, 80 Iowa, 231. So far as our observation goes, it is the universal practice in cases depending upon service by publication to make proof of such service in the manner here adopted. Indeed, we see no good ■ reason why the notice need ever be put in manuscript, except as it be required for the convenience of the printer. It is the printed notice which is served. The certificate holder adopts the printed signature as his own. The failure to file the original manuscript, if one existed, tends in no manner to mislead the property owner, or imperil his property rights. There is nothing in the statute, fairly interpreted, to indicate a legislative intent to require such filing. The objection is not well taken. -
We find no good reason for interfering with the judg- ' ment appealed from, and the same is aeetrmed.